Citation Nr: 9929738	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of a proper initial rating for a service-
connected low back disorder, characterized as muscle strain 
with radicular left leg pain and degenerative disc disease of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to April 
1988.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which granted the veteran's 
claim for service connection for lumbar muscle sprain with 
radicular left leg pain, and initially assigned a 20 percent 
rating for this disability, effective from May 26, 1995.  The 
veteran filed a timely appeal, contending that the severity 
of his service-connected low back disorder warranted an 
initial evaluation in excess of 20 percent.  The Board twice 
remanded the case to the RO for additional development; once 
in July 1997 and again in November 1998.  The requested 
development having been completed, the case has been returned 
to the Board for resolution.  

As a preliminary matter, the Board notes that, in his 
Substantive Appeal, the veteran requested that he be afforded 
a personal hearing before a Hearing Officer at the RO.  
However, the veteran subsequently withdrew this request.  
Accordingly, the Board will now proceed with its review of 
the veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's low back disorder is objectively shown to 
involve symptomatology most consistent with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion, in the standing position, some chronic pain with 
flare-ups, but not more than moderate limitation of motion, 
nor more than moderate, recurring attacks of intervertebral 
disc syndrome.  


CONCLUSION OF LAW

The initial rating assigned for the veteran's low back 
disorder is appropriate, and the criteria for assignment of 
an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Fed. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, and personal statements made by the 
veteran in support of his claim.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

A review of the record shows that the veteran was initially 
service connected for what was characterized as a lumbar 
muscle sprain with radicular left leg pain by a rating 
decision of September 1995.  A 20 percent evaluation was 
assigned, effective from May 26, 1995.  This initial 
determination was based on the veteran's service medical 
records which showed that he developed chronic low back pain 
after a lifting injury which was incurred in service in June 
1986.  The records show that he had received treatment for 
low back pain throughout his active service, and was 
eventually given a medical discharge due to the problems 
associated with his low back.  

The RO's initial determination was also based in part on the 
results of a July 1995 VA rating examination which ultimately 
concluded that his current low back problems had been 
incurred in service.  The report of that examination shows 
that the veteran's back had full range of motion in all 
respects.  There were no postural abnormalities or fixed 
deformities.  However, the veteran was noted to have muscle 
spasms on the left side of his back, and painful motion on 
right lateral flexion.  The examiner noted that the veteran 
did not demonstrate any pain in his back until the 
examination was conducted; then he developed pain in his left 
side.  The examiner concluded with a diagnosis of chronic 
muscle sprain.  The X-ray results show that the veteran had 
loss of the usual lordotic curvature of the lumbar spine, 
which was often associated with spasm of the back 
musculature.  

In March 1997, the veteran submitted a statement indicating 
that he had recently experienced a severe flare-up of his low 
back disorder which required immediate treatment.  A medical 
treatment record dated in February 1997 from Carlos Say, 
M.D., indicates that the veteran was seen for low back and 
left leg pain.  An MRI scan was conducted which showed normal 
lumbar vertebrae in height and alignment.  There was a very 
mild central bulge at L4-5 which was noted to cause a minimal 
impression upon the thecal sac.  There was no disc herniation 
or lateral component.  In addition, there was some disc 
narrowing and degeneration at L5-S1.  Dr. Say also observed 
that there may have been a very small central disc herniation 
at L5-S1, but that it did not involve the thecal sac or nerve 
roots. 

Pursuant to the Board's July 1997 Remand, the veteran 
underwent VA rating examinations in September 1997.  The 
report of the spine examination shows that the veteran worked 
full-time as a truck driver and reported experiencing 
occasional flare-ups of severe low back pain which he 
characterized as ranging anywhere from nagging pain to 
incapacitation.  The veteran indicated that during such 
flare-ups, he would wear a back brace and would use a cane 
when walking.  On examination, the veteran was found to have 
slight tenderness to palpation over the left lower lumbar 
paraspinal area.  There was questionable left lumbar 
paraspinal spasm, and straight leg raising was negative 
bilaterally.  The examiner reported that there was no 
objective evidence of pain and the extent of limitation was 
reported to be "none."  There were no postural 
abnormalities or fixed deformities, and the musculature of 
the spine was reported to be good.  The veteran could flex to 
90 degrees, extend to 35 degrees, had lateral flexion of 40 
degrees bilaterally, and 30 degrees of rotation bilaterally.  
On the muscles portion of the examination, the same examiner 
indicated that the veteran had full range of motion of the 
spine.

On the peripheral nerves portion of the September 1997 
examination, the veteran reported constant low back pain 
which was described as usually "minor" with occasional 
flare-ups of severe pain and intermittent left lower 
extremity numbness and burning.  He denied right lower 
extremity symptoms as well as significant bowel or bladder 
problems.  On examination, there was minor tenderness to deep 
palpation, particularly over the left paraspinal muscles of 
the lower lumbosacral area.  There was questionable left 
lumbar paraspinal spasm.  Straight leg raising was negative, 
bilaterally.  Lumbar range of motion was reported to be 
moderately restricted in all directions.  Strength was normal 
in both lower extremities and muscle stretch reflexes were 
normal and symmetric throughout.  The veteran was able to 
stand on his heels and toes without difficulty, although his 
gait was described as mildly antalgic.  Sensation was intact 
in both lower extremities to light touch, pinprick, 
temperature, vibration and position.  The examiner concluded 
with a diagnosis of chronic low back pain with intermittent 
periods of worsening with probable left L4-5 radiculopathy.  
However, the examiner found that there were no clear 
objective signs of left lumbosacral radiculopathy on 
examination.  The MRI findings were reported to be 
nonspecific, as they were compatible with chronic low back 
pain, with or without lumbosacral radiculopathy and the 
examiner noted that the findings could also be seen in a 
significant percentage of asymptomatic subjects.  In 
addition, the examiner noted that a private February 1997 MRI 
report was remarkable for disc narrowing at L5-S1 and 
degeneration with a question of a small central disk 
herniation without impingement on the thecal sac or nerve 
roots.  An X-ray report dated in September 1997 shows that 
the lumbar vertebral body heights and intervertebral disc 
spaces were grossly within normal limits without evidence of 
spondylolisthesis.  

In January 1999, the veteran underwent additional VA rating 
examinations pursuant to the Board's second Remand of 
November 1998.  Collectively, the reports of the peripheral 
nerves and spine examinations conducted at that time show 
that the veteran had been advised in 1995 that he had a 
herniated disc.  He indicated that he experienced numbness 
and tingling sensations in his left lower extremity and that 
he experienced bowel and bladder urgency symptoms for 
approximately one year.  The veteran was employed as a truck 
driver, and reported that he kept his truck stocked with a 
variety of over the counter medications for his back pain.  
During the spine examination, he additionally reported that 
he had constant back pain which he characterized as at level 
3 or 4 on a scale of 1 to 10 and indicated that he had acute 
episodes about twice a year when his back "goes out" which 
usually lasted about two weeks and then improved such that he 
could return to work.  

On examination, the veteran was found to be able to remove 
his shoes and socks without difficulty, and could also mount 
and dismount the examination table without difficulty.  
However, on the peripheral nerves portion of the examination, 
the veteran's lumbar flexion was described as "good" and on 
the spine examination, lumbar flexion was described as 
"limited" with the veteran stopping six inches from 
touching his fingertips to the floor.  Extension was reported 
to be to 20 degrees with normal being 25, and right and left 
tilts were reported to both be 25 degrees which the examiner 
indicated was normal.  He noted that the veteran did complain 
of low back discomfort at the ends of these motions.  The 
peripheral nerves examiner noted straightening of his lumbar 
spine and tenderness and mild spasm in the left lumbar 
paraspinous muscles.  The peripheral nerves examiner provided 
a diagnosis of degenerative joint disease of the lumbosacral 
spine with recent increase in sensory symptoms in the left 
leg and foot with recent sphincteric disturbances.  MRI 
testing in February 1999 showed no evidence of spinal canal 
stenosis or herniation of the nucleus pulposus, but did show 
degenerative disc disease at L5-S1 with mild bulging of the 
disc material as well as narrowing of the L5-S1 neural 
foramina on the left.  A February 1991 electromyography test 
was noted to be compatible with left S1 radiculopathy with no 
definite evidence of peripheral neuropathy of the left lower 
extremity.  Based on these results, the examiner offered his 
opinion that degenerative disc disease was present, and was 
likely to have been incurred in service.  

The Board has evaluated the above-discussed evidence, and 
must conclude that the preponderance of the evidence is 
against assignment of an evaluation in excess of 20 percent 
for the veteran's service-connected low back disorder from 
the time the initial 20 percent rating was initially assigned 
to the present.  With respect to his low back disorder, the 
veteran appears to base his claim for entitlement to an 
initial rating in excess of 20 percent on loss of lateral 
motion.  The medical evidence of record, consisting of VA 
rating examination reports dated in July 1995, September 
1997, and January 1999, in addition to clinical treatment 
records dated in February 1997, show that the veteran 
experiences some chronic low back pain with flare-ups, 
degenerative disc disease, but not more than moderate 
limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), 
moderate limitation of motion of the lumbar spine warrants 
assignment of a 20 percent evaluation.  Severe limitation of 
the lumbar spine warrants assignment of a 40 percent 
evaluation.  As noted, the July 1995 examination report shows 
that the veteran had a full range of motion in his lower 
back.  The September 1997 examination report indicates that 
the veteran's lumbar range of motion was characterized as 
"moderately restricted.  The veteran had 90 degrees of 
flexion, 35 degrees of extension, and 40 degrees of lateral 
flexion bilaterally.  Such range of motion is essentially 
normal.  Further, the report of the January 1999 examination 
alternately characterized the veteran's lumbar flexion range 
of motion as "good" and as "limited" with other ranges of 
motion essentially normal or only mildly restricted.  Based 
upon this evidence, the Board concludes that this evidence 
shows only a slightly restricted range of motion.  However, 
after resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran's range of motion of his 
lumbar spine could be characterized as "moderately 
restricted," with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and as such, assignment of a 20 
percent evaluation would be warranted under Diagnostic Code 
5292.  In this regard, the Board also observes that the 
restriction of the veteran's range of motion had not been 
characterized as severe.  

The veteran's symptomatology can also be considered to be 
consistent with intervertebral disc syndrome.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), a 20 percent 
evaluation is assigned for moderate recurring attacks of 
intervertebral disc syndrome.  Upon a showing of severe 
recurring attacks with intermittent relief, a 40 percent 
evaluation is warranted.  In addition, a 60 percent 
evaluation is contemplated for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

In the present case, it is established that the veteran has 
degenerative disc disease which has been attributed to his 
in-service low back injury, and this disorder is considered 
part of his overall service-connected low back disorder.  The 
veteran has reported experiencing debilitating flare-ups of 
pain requiring rest, the use of a back brace, and a cane.  
One such incident was documented in February 1997.  However, 
the evidence presented fails to demonstrate symptomatology 
consistent with severe, recurrent attacks of intervertebral 
disc syndrome with intermittent relief, warranting assignment 
of a 40 percent rating.  The Board acknowledges that the 
veteran experiences some muscle spasm in his left paraspinous 
muscles in his lower back, and that he experiences tingling 
and numbness in his left lower extremity, all of which has 
been linked to his service-connected low back disorder.  Even 
so, the evidence presented fails to show an overall 
disability picture to the degree of severity as reported by 
the veteran and contemplated by the next higher evaluation.  

The Board finds that after evaluating the objective medical 
evidence, the frequency and severity of the veteran's flare-
ups of low back pain are consistent with moderate recurring 
attacks of intervertebral disc syndrome, warranting 
assignment of a 20 percent evaluation under Diagnostic Code 
5293.  The veteran complains of chronic mild low back pain 
which is characterized by intermittent flare-ups.  However, 
the flare-ups complained of are not objectively shown by the 
medical evidence of record to approximate the criteria for 
assignment of a 40 percent evaluation under Diagnostic Code 
5293.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), a 20 
percent evaluation is contemplated for lumbosacral strain 
with muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilaterally in the standing position.  
A 40 percent evaluation is warranted upon a showing of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

In the present case, the veteran is clearly shown to manifest 
muscle spasm, but while he appears to base his claim for a 
higher rating on loss of lateral spine motion, such loss of 
lateral motion has not been shown by the evidence of record.  
However, aside from general characterizations by examining 
physicians that the veteran has restricted range of motion in 
his lumbar spine, the only actual measure of his lateral 
range of motion shows 40 degrees of lateral flexion 
bilaterally and 30 degrees of rotation bilaterally.  Such 
ranges of motion are essentially within normal limits and are 
not characteristic of the criteria required for the next 
higher rating.  Additionally, the evidence fails to show that 
the veteran experiences abnormal mobility on forced motion, 
that he has a listing of his whole spine to one side, a 
positive Goldthwaite's sign, or marked limitation of forward 
bending in the standing position.  Under Diagnostic Code 
5295, the veteran's symptomatology does not meet the full 
criteria for assignment of a 20 percent evaluation.  But, 
given his demonstrated muscle spasm, lower left extremity 
numbness and periodic flare-ups of low back pain, the Board 
finds that the currently assigned 20 percent rating is 
appropriate.  

The Board has also considered the effect of pain and 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
In this case, the veteran's primary complaints involve pain, 
muscle spasm, and occasional difficulty experienced during 
painful flare-ups.  The impact of pain and functional loss 
has been considered in the decision to initially assign and 
continue the veteran's 20 percent evaluation.  In addition, 
functional loss due to pain is contemplated in the evaluative 
criteria under Diagnostic Code 5295.  While the veteran's 
range of motion has been described as restricted at times, he 
has not objectively been shown to have a significantly 
impaired range of motion or any weakness in his lower back.  
For these reasons, assignment of an additional, higher rating 
based on functional loss due to pain is not for 
consideration.  

In addition, the Board has considered the application of the 
various provisions of Title 38 of the Code of Federal 
Regulations (1999).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration, a low back disorder, has 
necessitated frequent periods of hospitalization, has 
interfered markedly with employment, or otherwise renders 
impracticable the application of the regular schedular 
standards.  In this regard, the Board recognizes that the 
veteran was seen by a private physician in February 1997 for 
complaints of pain and numbness experienced during a flare-up 
of his low back disorder.  However, the Board also notes that 
the veteran is currently employed full-time as a truck 
driver, and that while flare-ups of his low back disorder may 
cause some difficulty in the performance of his duties, they 
are not objectively shown to markedly interfere with his 
employment.  Therefore, in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's low back disorder.  



ORDER

The initial rating for the veteran's low back disorder is 
appropriate, and entitlement to an evaluation in excess of 20 
percent for that disability is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

